United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, HOPE MILLS
POST OFFICE, Hope Mills, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2477
Issued: June 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 16, 2008 appellant filed a timely appeal of the April 16 and July 14, 2008
decisions of the Office of Workers’ Compensation Programs terminating his wage-loss
compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective April 16, 2008 on the grounds that his accepted condition had ceased; and
(2) whether appellant established that he had a continuing disability on and after April 16, 2008
related to his accepted spinal conditions.
FACTUAL HISTORY
The Office accepted that on January 27, 2004 appellant, then a 33-year-old city carrier,
sustained a lumbar sprain when he slipped and fell on icy pavement, striking his head and back.
It later accepted a disc bulge at T11-12, disc protrusions at C4-5 and C6-7, and aggravation of

cervical disc disease and lumbar disc disease due to the accepted incident and to carrying mail on
July 28, 2005. Appellant stopped work on July 25, 2006 and did not return. He received
compensation on the periodic rolls beginning September 27, 2006.
Several physicians treated appellant for the accepted injuries, Dr. Viren Desai, a Boardcertified anesthesiologist, Dr. Robert L. Ferguson, a Board-certified internist, Dr. Deborah
Figueroa, a family practitioner, and Dr. R. Ramachandran, a Board-certified neurologist. They
submitted reports dated November 2005 to November 2007 diagnosing multilevel cervical,
thoracic and lumbar disc protrusions with thoracic and lumbar radiculitis, complicated by morbid
obesity.1
Beginning in November 2006, appellant was followed by Dr. Rene M. Kotzen, a Boardcertified neurosurgeon. In reports dated through April 23, 2007, Dr. Kotzen diagnosed ankylosis
of the cervical spine, post-traumatic disc bulges at T11-12, L1-2 and L5-S1 impinging on the
thecal sac and worsening L5-S1 radiculopathy with impairment of urinary control. He opined
that these conditions were caused by the accepted work incidents. Dr. Kotzen found appellant
able to perform full-time sedentary duty, lifting no more than two pounds, with 30- to 60-minute
breaks every 2 to 4 hours.2 In a June 18, 2007 report, he found appellant totally disabled for
work.
On July 18, 2007 the Office obtained a second opinion from Dr. David H. Cook, a Boardcertified neurologist, who diagnosed mechanical neck and back pain related to multilevel
degenerative disc disease, disc bulges at C4-5, C6-7, T11-12 and L5-S1, paresthesias in the
hands and radicular leg pain. Dr. Cook held appellant off work through mid-November 2007
then released him to full-time sedentary duty.3
On November 5, 2007 the Office found a conflict of opinion between Dr. Kotzen, for
appellant, and Dr. Cook, for the government, regarding appellant’s diagnosis and the extent of
his work-related disability. In a November 11, 2007 letter, it referred appellant to Dr. Inad
Atassi, a Board-certified neurosurgeon, for an impartial medical examination. Dr. Atassi
submitted a December 18, 2007 report reviewing the medical record and statement of accepted
facts provided by the Office. He noted that appellant had reduced his weight to 270 pounds
1

October 10 and 11, 2005 magnetic resonance imaging (MRI) scans showed a broad-based disc bulge at T11-12
with mild bilateral neural foraminal narrowing, minimal degenerative disc disease with small central disc
protrusions at C4-5 and C6-7, minimal degenerative disc disease at C3-4, disc bulges at L1-2, L5-S1 and disc
desiccation at L5-S1. September 24, 2006 MRI scans showed mild disc desiccation at T9-10 and a stable posterior
broad-based disc bulge at T11-12 effacing the thecal sac and slightly contacting the anterior cord, disc desiccation
and mild narrowing of the neural foramen at L5-S1.
2

A January 9, 2007 functional capacity evaluation showed appellant could work full-time sedentary duty.
Appellant passed only 49 percent of the validity criteria, suggesting submaximal effort.
3

October 15, 2007 electromyography (EMG) and nerve conduction velocity (NCV) studies of the upper
extremities showed some abnormalities at C5-6 on the left, paraspinal spasticity and moderate bilateral median
nerve compression at the wrists. October 16, 2007 EMG and NCV studies of the lower extremities showed a
bilateral sensory motor neuropathy, worse than on November 2, 2005 studies. An October 29, 2007 cervical MRI
scan showed minimal C4-5 and C6-7 disc protrusions “of doubtful clinical significance.”

2

following gastric bypass surgery in July 2007. On examination, Dr. Atassi found self-limited
restriction of neck motion and positive Waddell’s signs for thoracic and lumbar pain. He
diagnosed mild cervical spondylosis at C4-5 and C6-7 with no disc herniation, degenerative disc
disease and spondylosis at T11-12, degenerative disc disease at L1-2, lumbar spondylosis and
possible bilateral carpal tunnel syndrome. Dr. Atassi opined that appellant had only subjective
complaints and was not disabled for work. He restricted appellant to lifting up to 40 pounds due
to degenerative disc disease.
In a January 18, 2008 letter, the Office requested that Dr. Atassi clarify whether the
accepted injuries had resolved. In a February 19, 2008 letter, Dr. Atassi responded that appellant
had reached maximum medical improvement. “Since [he] continued to have subjective
complaints that [were] not corroborated with the objective finding … it [was Dr. Atassi’s]
opinion that the effect of his accepted injuries … should have resolved.”
By notice dated March 5, 2008, the Office proposed to terminate appellant’s wage-loss
compensation as Dr. Atassi opined that appellant was no longer totally disabled for work due to
the accepted conditions.
In a March 20, 2008 letter, appellant contended that MRI scans demonstrated the
continued presence of the accepted conditions through 2007. He submitted copies of medical
reports previously of record and a February 13, 2008 disability determination from the Office of
Personnel Management (OPM).
By decision dated April 16, 2008, the Office terminated appellant’s wage-loss
compensation benefits effective that day. It found that the weight of the medical evidence rested
with Dr. Atassi, who found appellant was no longer totally disabled for work due to the accepted
conditions.
In a May 29, 2008 letter, appellant requested reconsideration. He asserted that Dr. Atassi
overlooked a pars defect at L5-S1. Appellant submitted additional diagnostic studies.4
In an April 8, 2008 report, Dr. Bruce P. Jaufmann, an attending Board-certified
neurosurgeon, opined that forearm paresthesias following bilateral median nerve releases could
indicate cervical radiculopathy. In a May 8, 2008 report, he noted that appellant stated that he
was “medically retired.”
By decision dated July 14, 2008, the Office affirmed the termination of appellant’s wageloss benefits. It found that appellant did not submit medical evidence linking the pars defect to
the accepted work injury. Also, Dr. Jaufmann did not find appellant totally disabled for work.

4

An April 24, 2008 cervical MRI scan showed a mild midline to left paramedian disc protrusion at C6-7, with
slight improvement of the C4-5 disc protrusion. A May 6, 2008 thoracic MRI scan showed disc bulges at T7-8 and
T9-10, degenerative disc disease with impingement at T11-12, an annular tear and central bulging at L1-2, bilateral
pars defects at L5 also visible on October 10, 2005 and September 24, 2006 studies but not listed in the reports,
minimal anterolisthesis of L5 on S1, a right-sided L5-S1 disc protrusion and endplate osteophytes at T11-12 and
L1-2.

3

LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.5 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.6
Section 8123 of the Federal Employees’ Compensation Act provides that, if there is
disagreement between the physician making the examination for the United States and the
physician of the employee, the Secretary shall appoint a third physician, who shall make an
examination.7 In situations where there exist opposing medical reports of virtually equal weight
and rationale and the case is referred to an impartial medical specialist for the purpose of
resolving the conflict, the opinion of such specialist, if sufficiently well rationalized and based
upon a proper factual background, must be given special weight.8
Where the Office secures an opinion from an impartial medical examiner for the purpose
of resolving a conflict in the medical evidence and the opinion from such examiner requires
clarification or elaboration, the Office has the responsibility to secure a supplemental report from
the examiner for the purpose of correcting the defect in the original opinion.9 If the specialist is
unwilling or unable to clarify or elaborate on his or her opinion as requested, the case should be
referred to another appropriate impartial medical specialist.10 Unless this procedure is carried
out by the Office, the intent of section 8123(a) of the Act11 will be circumvented when the
impartial specialist’s medical report is insufficient to resolve the conflict of medical evidence.12
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a lumbar sprain, disc protrusions at C4-5 and
C6-7, a disc bulge at T11-12 and aggravation of cervical and lumbar disc disease. Appellant
received total disability compensation beginning in September 2006. Dr. Kotzen, a Boardcertified neurosurgeon, found appellant totally disabled for work as of June 18, 2007. Dr. Cook,
a Board-certified neurologist and second opinion physician, found appellant able to perform
sedentary duty as of November 2007.
5

Bernadine P. Taylor, 54 ECAB 342 (2003).

6

Id.

7

5 U.S.C. § 8123; see Charles S. Hamilton, 52 ECAB 110 (2000).

8

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

9

Harry T. Mosier, 49 ECAB 688 (1998).

10

Guiseppe Aversa, 55 ECAB 164 (2003).

11

5 U.S.C. § 8123(a).

12

Harold Travis, 30 ECAB 1071 (1979).

4

The Office found a conflict of medical opinion and referred appellant to Dr. Atassi, a
Board-certified neurosurgeon, who opined that appellant had only subjective complaints and was
not disabled for work. When asked to clarify whether the accepted injuries had resolved,
Dr. Atassi stated that the “effect of his accepted injuries … should have resolved.” The Office
then terminated appellant’s wage-loss compensation, based on Dr. Atassi’s opinion.
The Board finds that Dr. Atassi’s opinion is not sufficient to represent the weight of the
medical evidence. The Office requested that Dr. Atassi address whether the accepted injuries
had resolved. Instead, Dr. Atassi replied that the injuries “should have” resolved. The indefinite,
speculative nature of Dr. Atassi’s opinion greatly diminishes its probative value.13 As noted, if
an impartial medical specialist is unable to clarify his opinion as requested, the case should be
referred to another appropriate impartial medical specialist.14 Instead, the Office terminated
appellant’s wage-loss compensation based on Dr. Atassi’s opinion. Thus, the Board finds that
the Office did not meet its burden of proof in terminating appellant’s wage-loss compensation.
The case will be returned to the Office for payment of all compensation due and owing
from April 16, 2008 onward. As the Office improperly terminated appellant’s compensation, the
second issue regarding whether appellant established continuing disability following the
termination is moot.
CONCLUSION
The Board finds that the Office improperly terminated appellant’s compensation benefits.

13

Kathy A. Kelley, 55 ECAB 206 (2004).

14

Guiseppe Aversa, supra note 10.

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 14 and April 16, 2008 are reversed.
Issued: June 19, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

